FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported) March 28, 2011 ART DESIGN, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 000-52690 86-1061005 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3636 S. Jason Street, Englewood Colorado 80113 (Address of principal executive offices including zip code) (303) 781-7280 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to “us," "we," or "Company" refer to Art Design, Inc. Item 4.01Changes in Registrant's Certifying Accountant. Effective March 28, 2011, our Board of Directors voted to change our Certifying Accountants from Ronald R. Chadwick, P.C., Certified Public Accountants to MaloneBailey, LLP, Certified Public Accountants.The firm of Ronald R. Chadwick, P.C.was dismissed as of March 28, 2011. As of that date, MaloneBailey, LLP formally accepted us as a client for the fiscal 2010 audit. Ronald R. Chadwick, P.C. has rendered opinions on our audits for the past two years. The change in Certifying Accountants was a decision of our Board of Directors. In connection with audits of the two most recent years through the date of termination, there were no disagreements between us and Ronald R. Chadwick, P.C. with respect to our accounting principles or practices, financial statement disclosure or audit scope or procedure, which, if not resolved to the former Certifying Accountant's satisfaction, would have caused them to make reference to the subject matter of the disagreement in connection with their report. Further, with the exception as to an expressed uncertainty regarding our possible continuation as a going concern, the reports of Ronald R. Chadwick,P.C.for the past two years did not contain an adverse opinion or disclaimer of opinion, nor were they modified as to uncertainty, audit scope, or accounting principles. We have authorized Ronald R. Chadwick, P.C. to respond fully to inquiries of MaloneBailey, LLP concerning our financial statements. Item 9.01Financial Statements and Exhibits Letter from Ronald R. Chadwick, P.C. to the United States Securities and Exchange Commission dated March 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. March 28, 2011 ART DESIGN, INC. By /s/Kathy Sheehan, Kathy Sheehan, President and Chief Executive and Financial Officer
